Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 10/06/2020, in which claims 93-122 are presented for further examination.

Allowable Subject Matter
Claims 93-95, 97-125 are allowable in light of the prior art made of record.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Steven J. (Jeff) Sinclair Jr., Reg. No. (62,197) on May 3, 2022. The application has been amended as follows:


In the claims:

1. – 92.  (canceled)

93.	(currently amended)  A system comprising:
a server device including a processor and memory that cooperate to, in operation, facilitate interaction with contributing members of an aggregation;
a database maintained by an administrative entity that, in operation, stores and aggregates [[the]] member-specific contributed data transmitted by contributing members with member-specific contributed data contributed by other contributing members; and
processing circuitry maintained by the administrative entity that, in operation, processes member-specific account data received from the contributing members via interface pages to establish member-specific accounts based on the member-specific account data, and attributes a member-specific value to the member-specific accounts based upon respective member-specific contributed data;
wherein the stored and aggregated member-specific contributed data is de-identified from the 
wherein at least part of the member-specific contributed data is transformed from a form received from contributing members to a structured and standard format prior to storage in the database and the aggregation is performed on the structured and standard format member-specific contributed data; and
wherein the processing circuitry periodically analyzes the aggregated member-specific contributed data to determine cohorts of contributing members based upon correlations between the member-specific contributed data for each contributing member; and
wherein the processing circuitry permits communications with contributing members of a cohort without revealing identification of respective contributing members to the administrative entity.

94.	(previously presented)  The system of claim 93, wherein a cohort is determined based upon at least one parameter that is common to all contributing members of the determined cohort.

95.	(previously presented)  The system of claim 93, wherein a cohort is determined based upon a criterion established by a third party analysis of the aggregated member-specific contributed data.

96.	(canceled)

97.	(previously presented)  The system of claim 93, wherein the processing circuitry determines the cohorts by episodic analysis of the aggregated member-specific contributed data, or upon contribution of data by a new member, or upon entry of new contributed data by an existing member, or following correcting, updating, or improving a statistical fit.

98.	(previously presented)  The system of claim 93, wherein the processing circuitry determines the cohorts based upon analysis of the aggregated member-specific contributed data initiated by at least one contributing member.

99.	(previously presented)  The system of claim 93, wherein the processing circuitry determines the cohorts based upon analysis of the aggregated member-specific contributed data initiated by identification of a physical condition potentially detectable from the aggregated member-specific contributed data.

100.	(previously presented)  The system of claim 93, wherein the processing circuitry determines the cohorts based upon analysis of the aggregated member-specific contributed data initiated by identification of a new treatment of a physical condition detectable from the aggregated member-specific contributed data.

101.	(previously presented)  The system of claim 93, wherein the processing circuitry determines the cohorts based upon analysis of the aggregated member-specific contributed data initiated by identification of a new examination, test, or omic pattern useful in determining a physical condition detectable from the aggregated member-specific contributed data.

102.	(previously presented)  The system of claim 93, wherein the processing circuitry determines the cohorts without identification of the contributing members to the administrative entity.

103.	(previously presented)  The system of claim 93, wherein the cohorts comprise contributing members sharing a physical or health condition.

104.	(previously presented)  The system of claim 93, wherein the cohorts comprise contributing members sharing a disease state, condition, or sensitivity.

105.	(previously presented)  The system of claim 93, wherein the cohorts comprise contributing members sharing a potential legal claim.

106.	(previously presented)  The system of claim 93, wherein the processing circuitry permits communications between contributing members of a cohort without revealing identification of respective contributing members to the administrative entity.

107.	(previously presented)  The system of claim 93, wherein the processing circuitry permits communications between contributing members of a cohort without revealing identification of respective contributing members to other contributing members unless such identification is done by the respective contributing members.

108.	(previously presented)  The system of claim 93, wherein types of member-specific contributed data comprise at least two of omic data, phenotype data, health data, personal data, familial data, demographic data, employment data, and environmental data.

109.	(currently amended)  The system of claim 108, wherein the determination of the cohorts is initiated based upon analysis of one type of data followed by analysis of different types of data.

110.	(previously presented)  The system of claim 93, wherein the processing circuitry permits contributing members to opt out of analysis to determine cohorts.

111.	(previously presented)  The system of claim 93, wherein the processing circuitry permits contributing members or third parties to request that other members contribute additional data to improve a statistical fit of data from potential cohort members of a determined cohort group.

112.	(previously presented)  The system of claim 93, wherein the processing circuitry permits contributing members or third parties to request that other members contribute additional data to improve a statistical fit of data from potential cohort members of a determined cohort group based on using an analytical tool to identify types of information likely to be valuable in improving the statistical fit.

113.	(currently amended)  The system of claim 93, wherein the processing circuitry is configured to perform quality control operations on the member-specific contributed data prior to determination of the cohorts.

114.	(currently amended)  The system of claim 93, wherein the processing circuitry transfers an asset amount to each member-specific account based upon the member-specific value, and wherein the member-specific value is attributed as a currency and/or a cryptocurrency and/or an ownership share in the database or database maintaining company.

115.	(previously presented)  The system of claim 93, wherein the processing circuitry is configured to make ledger entries in an immutable and/or cryptographically encoded ledger and/or a blockchain based upon interaction with the contributing members.

116.	(currently amended)  A system comprising:
a server device including a processor and memory that cooperate to, in operation, facilitate interaction with contributing members of an aggregation;
a database maintained by an administrative entity that, in operation, stores and aggregates [[the]] member-specific contributed data transmitted by contributing members with member-specific contributed data contributed by other contributing members; and
processing circuitry maintained by the administrative entity that, in operation, processes member-specific account data received from the contributing members via interface pages to establish member-specific accounts based on the member-specific account data, and attributes a member-specific value to the member-specific accounts based upon respective member-specific contributed data;
wherein the stored and aggregated member-specific contributed data is de-identified from the 
wherein at least part of the member-specific contributed data is transformed from a form received from contributing members to a structured and standard format prior to storage in the database and the aggregation is performed on the structured and standard format member-specific contributed data; and
wherein the processing circuitry analyzes the aggregated member-specific contributed data to determine cohorts of contributing members based upon correlations between the member-specific contributed data for each contributing member, wherein a cohort is determined based upon a criterion established by a third party analysis of the aggregated member-specific contributed data by a third party; and
wherein the member-specific value is at least partially based upon use of the member-specific contributed data of [[the]] a respective contributing member by [[a]] the third party; and
wherein the processing circuitry permits communications with contributing members of a cohort without revealing identification of respective contributing members to the administrative entity.

117.	(previously presented)  The system of claim 116, wherein the processing circuitry determines the cohorts based upon analysis of the aggregated member-specific contributed data initiated by identification of a physical condition potentially detectable from the aggregated member-specific contributed data.

118.	(previously presented)  The system of claim 117, wherein the processing circuitry determines the cohorts based upon a patient health journey detectable from the member-specific contributed data of the respective contributing member.

119.	(currently amended)  A system comprising:
a server device including a processor and memory that cooperate to, in operation, facilitate interaction with contributing members of an aggregation;
a database maintained by an administrative entity that, in operation, stores and aggregates [[the]] member-specific contributed data transmitted by contributing members with member-specific contributed data contributed by other contributing members; and
processing circuitry maintained by the administrative entity that, in operation, processes member-specific account data received from the contributing members via interface pages to establish member-specific accounts based on the member-specific account data, and attributes a member-specific value to the member-specific accounts based upon respective member-specific contributed data;
wherein the stored and aggregated member-specific contributed data is de-identified from the 
wherein at least part of the member-specific contributed data is transformed from a form received from contributing members to a structured and standard format prior to storage in the database and the aggregation is performed on the structured and standard format member-specific contributed data; and
wherein the processing circuitry permits periodic analysis of the aggregated member-specific contributed data by both an administrative entity and a third party to determine cohorts of contributing members based upon correlations between the member-specific contributed data for each contributing member; and
wherein the processing circuitry permits communications with contributing members of a cohort by the administrative entity, other members of the cohort, and third parties, without revealing identification of respective contributing members to the administrative entity.

120.	(previously presented)  The system of claim 119, wherein a cohort is determined based upon at least one parameter that is common to all contributing members of the determined cohort.

121.	(currently amended)  The system of claim 119, wherein a cohort is determined based upon a criterion established by [[the]] third party analysis of the aggregated member-specific contributed data.

122.	(previously presented)  The system of claim 119, wherein the processing circuitry determines the cohorts by episodic analysis of the aggregated member-specific contributed data, or upon contribution of data by a new member, or upon entry of new contributed data by an existing member, or following correcting, updating, or improving a statistical fit.

123.	(new)  A system comprising:
a server device including a processor and memory that cooperate to, in operation, facilitate interaction with contributing members of an aggregation;
a database maintained by an administrative entity that, in operation, stores and aggregates the member-specific contributed data transmitted by contributing members with member-specific contributed data contributed by other contributing members; and
processing circuitry maintained by the administrative entity that, in operation, processes member-specific account data received from the contributing members via interface pages to establish member-specific accounts based on the member-specific account data, and attributes a member-specific value to the member-specific accounts based upon respective member-specific contributed data;
wherein the stored and aggregated member-specific contributed data is de-identified from the stored member-specific account data; and
wherein at least part of the member-specific contributed data is transformed from a form received from contributing members to a structured and standard format prior to storage in the database and the aggregation is performed on the structured and standard format member-specific contributed data; and
wherein the processing circuitry analyzes the aggregated member-specific contributed data to determine cohorts of contributing members based upon correlations between the member-specific contributed data for each contributing member, wherein a cohort is determined based upon a criterion established by a third party analysis of the member-specific contributed data; and
wherein the processing circuitry permits communications with contributing members of a cohort without revealing identification of respective contributing members to the administrative entity.

124.	(new)  A system comprising:
a server device including a processor and memory that cooperate to, in operation, facilitate interaction with contributing members of an aggregation;
a database maintained by an administrative entity that, in operation, stores and aggregates the member-specific contributed data transmitted by contributing members with member-specific contributed data contributed by other contributing members; and
processing circuitry maintained by the administrative entity that, in operation, processes member-specific account data received from the contributing members via interface pages to establish member-specific accounts based on the member-specific account data, and attributes a member-specific value to the member-specific accounts based upon respective member-specific contributed data;
wherein the stored and aggregated member-specific contributed data is de-identified from the stored member-specific account data; and
wherein at least part of the member-specific contributed data is transformed from a form received from contributing members to a structured and standard format prior to storage in the database and the aggregation is performed on the structured and standard format member-specific contributed data; and
wherein the processing circuitry analyzes the aggregated member-specific contributed data to determine cohorts of contributing members by periodic analysis of the member-specific contributed data to determine correlations between the member-specific contributed data for each contributing member; and
wherein the member-specific value is at least partially based upon use of the member-specific data of the respective contributing member by a third party; and
wherein the processing circuitry permits communications with contributing members of a cohort without revealing identification of respective contributing members to the administrative entity.

wherein the processing circuitry determines the cohorts by periodic analysis of the aggregated member-specific contributed data.

125.	(new)  A system comprising:
a server device including a processor and memory that cooperate to, in operation, facilitate interaction with contributing members of an aggregation;
a database maintained by an administrative entity that, in operation, stores and aggregates the member-specific contributed data transmitted by contributing members with member-specific contributed data contributed by other contributing members; and
processing circuitry maintained by the administrative entity that, in operation, processes member-specific account data received from the contributing members via interface pages to establish member-specific accounts based on the member-specific account data, and attributes a member-specific value to the member-specific accounts based upon respective member-specific contributed data;
wherein the stored and aggregated member-specific contributed data is de-identified from the stored member-specific account data; and
wherein at least part of the member-specific contributed data is transformed from a form received from contributing members to a structured and standard format prior to storage in the database and the aggregation is performed on the structured and standard format member-specific contributed data; and
wherein the processing circuitry permits analysis the aggregated member-specific contributed data by both an administrative entity and a third party to determine cohorts of contributing members based upon correlations between the member-specific contributed data for each contributing member, wherein a cohort is determined based upon a criterion established by a third party analysis of the member-specific contributed data; and
wherein the processing circuitry permits communications with contributing members of a cohort by the administrative entity, other members of the cohort, and third parties, without revealing identification of respective contributing members to the administrative entity.

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
May 4, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167